Order                                                                          Michigan Supreme Court
                                                                                     Lansing, Michigan

  September 11, 2020                                                                 Bridget M. McCormack,
                                                                                                   Chief Justice

  159205                                                                                  David F. Viviano,
                                                                                          Chief Justice Pro Tem

                                                                                        Stephen J. Markman
                                                                                             Brian K. Zahra
  CALEB GRIFFIN,                                                                       Richard H. Bernstein
            Plaintiff-Appellant,                                                       Elizabeth T. Clement
                                                                                       Megan K. Cavanagh,
                                                                                                        Justices
  v                                                         SC: 159205
                                                            COA: 340480
                                                            Genesee CC: 14-103977-NI
  SWARTZ AMBULANCE SERVICE,
           Defendant-Appellee,
  and
  SARAH ELIZABETH AURAND,
             Defendant.
  _________________________________________/

         On April 22, 2020, the Court heard oral argument on the application for leave to
  appeal the November 29, 2018 judgment of the Court of Appeals. On order of the Court,
  the application is again considered, and it is DENIED, because we are not persuaded that
  the question presented should be reviewed by this Court.

         ZAHRA, J. (dissenting).

         I respectfully dissent from the order denying plaintiff’s application for leave to
  appeal in this case. Plaintiff was involved in an automobile accident in which he
  sustained a leg injury. An ambulance unit operating under defendant Swartz Ambulance
  Service’s control responded to the accident, and began transporting plaintiff to the
  hospital. While en route, the ambulance carrying plaintiff collided with a vehicle owned
  by a third party, Sarah Aurand. A second ambulance unit arrived at the scene of this
  accident, and it transported plaintiff to the hospital. Plaintiff filed suit against defendant1
  alleging, in part, that defendant’s employee, Mary Shifter—a licensed emergency
  medical technician (EMT) and the driver of the ambulance that collided with Aurand’s
  vehicle—was negligent in causing the second accident. Plaintiff also claimed that, as a
  result of Shifter’s negligence, treatment of plaintiff’s injury from the first accident was
  delayed and, as a result, a portion of his leg needed to be amputated.

          Defendant moved for summary disposition, arguing that it was immune from
  liability under MCL 333.20965(1), which provides immunity for certain entities

  1
    Plaintiff initially sued both defendant and Aurand, although plaintiff voluntarily
  dismissed the claims concerning Aurand. Thus, the instant appeal concerns only those
  claims asserted against defendant Swartz Ambulance Service, which will be referred to as
  “defendant.”
                                                                                          2

(including EMTs and ambulance operations) for “acts or omissions” that occur “in the
treatment of a patient” and that do not amount to “gross negligence or willful
misconduct.” In response, plaintiff contended that MCL 333.20965(1) does not apply to
these circumstances because the second accident occurred during transportation and not
while plaintiff was receiving any kind of medical treatment. The trial court agreed with
defendant and granted summary disposition in July 2016. Plaintiff appealed as of right in
the Court of Appeals, which affirmed in an unpublished per curiam opinion over Judge
MICHAEL J. KELLY’S dissent.2

       Plaintiff now seeks leave to appeal in this Court, maintaining that MCL
333.20965(1) does not apply because the second accident occurred during patient
transportation, as distinguished from treatment of a patient. I am persuaded that the plain
language of the emergency medical services act (EMSA)3—under which MCL
333.20965(1) falls—supports plaintiff’s position.

       This Court reviews a trial court’s determination on a motion for summary
disposition de novo.4 Likewise, issues of statutory interpretation are questions of law that
are reviewed de novo.5 As the Court previously stated in Krohn v Home-Owners Ins Co:6

                 The primary goal of statutory interpretation is to ascertain the
         legislative intent that may reasonably be inferred from the statutory
         language. The first step in that determination is to review the language of
         the statute itself. Unless statutorily defined, every word or phrase of a
         statute should be accorded its plain and ordinary meaning, taking into
         account the context in which the words are used.
Statutes should be interpreted in such a way as to avoid rendering any portion of them
“surplusage or nugatory.”7 If a statute is unambiguously written, judicial construction is

2
  Griffin v Swartz Ambulance Serv, unpublished per curiam opinion of the Court of
Appeals, issued November 29, 2018 (Docket No. 340480). The Court of Appeals panel
majority also denied reconsideration, although Judge M. J. KELLY would have granted
plaintiff’s motion. Griffin v Swartz Ambulance Serv, unpublished order of the Court of
Appeals, entered January 22, 2019 (Docket No. 340480).
3
    MCL 333.20901 et seq.
4
    Maiden v Rozwood, 461 Mich 109, 119 (1999).
5
    Spectrum Health Hosps v Farm Bureau Mut Ins Co of Mich, 492 Mich 503, 515 (2012).
6
  Krohn v Home-Owners Ins Co, 490 Mich 145, 156-157 (2011) (quotation marks and
citations omitted).
7
 State Farm Fire & Cas Co v Old Republic Ins Co, 466 Mich 142, 146 (2002), citing
Wickens v Oakwood Healthcare Sys, 465 Mich 53, 60 (2001).
                                                                                           3

not required or even permitted.8 “[A] provision of the law is ambiguous only if it
irreconcilably conflict[s] with another provision, or when it is equally susceptible to more
than a single meaning.”9 As this Court explained in People v Feezel:10

         When a statute is ambiguous, judicial construction is appropriate to
         determine the statute’s meaning. When determining the Legislature’s
         intent, the statutory language is given the reasonable construction that best
         accomplishes the purpose of the statute. Indeed, [i]t is a well-established
         rule of statutory construction that provisions of a statute must be construed
         in light of the other provisions of the statute to carry out the apparent
         purpose of the Legislature. As a result, the entire act must be read, and the
         interpretation to be given to a particular word in one section arrived at after
         due consideration of every other section so as to produce, if possible, a
         harmonious and consistent enactment as a whole.

       The critical question presented in this case is whether the word “treatment” in the
phrase “in the treatment of a patient” as used in MCL 333.20965(1) includes
transportation—the act of driving a patient to a hospital in an ambulance. For reference,
MCL 333.20965(1) reads, in pertinent part:

                  Unless an act or omission is the result of gross negligence or willful
         misconduct, the acts or omissions of . . . [an] emergency medical technician
         . . . do not impose liability in the treatment of a patient on [the emergency
         medical technician] or any of the following persons:[11]
                                            * * *
         (d) The life support agency or an officer, member of the staff, or other
         employee of the life support agency.




8
    People v Gardner, 482 Mich 41, 50 (2008).
9
    Id. at 50 n 12 (quotation marks and citation omitted).
10
   People v Feezel, 486 Mich 184, 205; 783 NW2d 67 (2010) (quotation marks and
citations omitted; alteration in original).
11
   “Person,” in this context, means “a person as defined in [MCL 333.1106] or a
governmental entity other than an agency of the United States.” MCL 333.20908(7).
Under MCL 333.1106(4), a “person” is “an individual, partnership, cooperative,
association, private corporation, personal representative, receiver, trustee, assignee, or
other legal entity. Person does not include a governmental entity unless specifically
provided.”
                                                                                         4

The above cited text indicates that EMTs12 and life support agencies13—which, critically,
include ambulance operations like defendant14—are given immunity under MCL
333.20965(1) for “acts or omissions,” other than those that amount to gross negligence or
willful misconduct, that occur “in the treatment of a patient.” Thus, for purposes of this
matter, it may be assumed that defendant is granted some level of immunity under the
statute. The question is the extent to which that immunity applies.

       The Legislature did not define the term “treatment” in the EMSA, nor did it
provide a definition of the term applicable more generally to the Public Health Code as a
whole or to Article 17 of the Public Health Code, which contains the EMSA. Undefined
statutory terms may sometimes be given meaning via reference to appropriate dictionary
sources.15 But as the diametrically opposed opinions of the Court of Appeals panel
majority and dissent make clear below, the use of lay dictionaries on this subject is not
helpful, as some support the notion that “treatment,” in this context, includes
“transportation,” while others support the opposite conclusion.

       Regardless, the text of the EMSA offers critical clues to suggest that the transport
of a patient is not included in the scope of “treatment” as contemplated by MCL
333.20965(1). Multiple times in the EMSA, the act uses the words “treatment” and
“transport” in close conjunction, yet clearly denoting separate and distinct concepts.

       An “ambulance operation,” as defined by MCL 333.20902(5), “means a person
licensed under this part to provide emergency medical services and patient transport, for
profit or otherwise.”16 “Emergency medical services” are defined under MCL
333.20904(4) as “the emergency medical services personnel, ambulances, nontransport
prehospital life support vehicles, aircraft transport vehicles, medical first response
vehicles, and equipment required for transport or treatment of an individual requiring
medical first response life support, basic life support, limited advanced life support, or
advanced life support.”17 In this way, the EMSA uses the word “treatment” and then,


12
  Under MCL 333.20904(7), an “ ‘[e]mergency medical technician’ [is] an individual
who is licensed by the department to provide basic life support.”
13
  A “ ‘[l]ife support agency’ [is] an ambulance operation, nontransport prehospital life
support operation, aircraft transport operation, or medical first response service.” MCL
333.20906(1) (emphasis added).
14
  An “ ‘[a]mbulance operation’ [is] a person licensed . . . to provide emergency medical
services and patient transport, for profit or otherwise.” MCL 333.20902(5).
15
     Brackett v Focus Hope, Inc, 482 Mich 269, 276 (2008). See also MCR 8.3a.
16
     Emphasis added.
17
     Emphasis added.
                                                                                            5

separately, uses the word “transport” to describe different functions of equipment used to
provide varying degrees of life support. Thus, as far as “emergency medical services”
under MCL 333.20902(5) are concerned, “treatment” is not synonymous with
“transport”—even if neither term is defined by statute. Turning back to the statutory
definition provided for “ambulance operations,” one should note that “emergency
medical services”—which includes the equipment used for treatment and transport of
individuals—is separate from “patient transport.”

         Further, MCL 333.20969 reads, in full:

                This part and the rules promulgated under this part do not authorize
         medical treatment[18] for or transportation to a hospital of an individual who
         objects to the treatment or transportation. However, if emergency medical
         services personnel, exercising professional judgment, determine that the
         individual’s condition makes the individual incapable of competently
         objecting to treatment or transportation, emergency medical services may
         provide treatment or transportation despite the individual’s objection
         unless the objection is expressly based on the individual’s religious
         beliefs.[19]

As the emphasized text demonstrates, the Legislature differentiated between “treatment”
and “transportation” multiple times in this single provision of the EMSA. That is, this
statute suggests that “emergency medical services,” which include “ambulances,” 20 can
be used in certain circumstances for either “treatment or transportation.”21

       Defendant and amici curiae in support of its position point out that transportation
is among the critical functions of an ambulance and an ambulance operation. From this,
they reason that transportation must be an inherent component of “treatment.” But the
very text of the EMSA indicates that transportation is not the only function of ambulances
or ambulance operations. An ambulance is defined under MCL 333.20902(4) as “a
motor vehicle or rotary aircraft that is primarily used or designated as available to provide

18
   Amicus curiae Michigan Defense Trial Counsel, Inc., argues that the use of the word
“medical” as a qualifier for “treatment” in this statute indicates that the unqualified use of
the word “treatment” in MCL 333.20965(1) must refer to acts or omissions that
encompass more than plaintiff’s narrow interpretation of the term. Even assuming that
this is true, it does not inherently follow that transportation, specifically, qualifies as
“treatment” for purposes of the immunity provision.
19
     Emphasis added.
20
     MCL 333.20904(4).
21
     MCL 333.20969 (emphasis added).
                                                                                          6

transportation and basic life support, limited advanced life support, or advanced life
support.”22 From the words of the act, it is plain that the degree of life support that can
be provided by EMTs (basic life support), EMT specialists (limited advanced life
support), and paramedics (advanced life support) exceeds the mere act of transporting a
patient to a hospital.23 Further, the statutory provisions governing the licensure, powers,
and duties of an ambulance operation indicate that ambulance operations not only provide
transportation, but also certain degrees of life support (depending on the licensure of the
ambulance operation).24 If transportation were the only function of ambulances and,
more importantly, ambulance operations, I would be more inclined to agree that—
whatever the definition of “treatment” under MCL 333.20965(1)—by merely including
ambulance operations under the list of entities that may benefit from the immunity
provision, the Legislature conveyed an intent that transportation of patients be included in
that definition. As discussed, however, because ambulances and ambulance operations
do more than provide transportation, this assumption is without merit.

       Whatever the term “treatment” encompasses, the Court must bear in mind that it
“must give effect to every word, phrase, and clause in a statute and avoid an
interpretation that would render any part of the statute surplusage or nugatory.”25 If the
word “treatment” had been meant to include “transportation,” the two would not have
been used as separate terms in multiple places throughout the EMSA.26 To interpret the
word “treatment” to include mere “transportation” for purposes of MCL 333.20965(1)
would render the latter term meaningless and redundant in other parts of the EMSA. As
the Court of Appeals has previously stated:

         Identical terms in different provisions of the same act should be construed
         identically, statutory provisions must be read and interpreted as a whole,
         and the meaning given to one section [must be] arrived at after due
         consideration of other sections so as to produce, if possible, an harmonious
         and consistent enactment as a whole.”[27]

      On the basis of these firmly established principles of statutory interpretation, I am
concerned that the Court of Appeals improperly construed the EMSA. I would therefore

22
     Emphasis added.
23
     See MCL 333.20902(1) and (6); MCL 333.20906(3).
24
     MCL 333.20920; MCL 333.20921.
25
  State Farm Fire & Cas Co, 466 Mich at 146, citing Wickens, 465 Mich at 60 (emphasis
added).
26
     See MCL 333.20902(5); MCL 333.20904(4); MCL 333.20969.
27
  The Cadle Co v City of Kentwood, 285 Mich App 240, 249 (2009) (quotations marks
and citations omitted; alteration in original).
                                                                                          7

grant plaintiff’s application for leave to appeal to allow this Court the opportunity to
explore these aspects of the EMSA, an act important to the jurisprudence of this state.

         MARKMAN, J., joins the statement of ZAHRA, J.

         VIVIANO, J. (dissenting).

       I dissent from the denial of leave to appeal. The issue in this case is whether the
operation of the ambulance constitutes an act “in the treatment of a patient” as that
phrased is used in MCL 333.20965(1). MCL 333.20965(1) states, in relevant part:

                Unless an act or omission is the result of gross negligence or willful
         misconduct, the acts or omissions of . . . [an] emergency medical
         technician . . . do not impose liability in the treatment of a patient on [the
         emergency medical technician] or any of the following persons:

                                            * * *
                (d) The life support agency or an officer, member of the staff, or
         other employee of the life support agency.

I would grant leave to consider whether the term “treatment” is ambiguous.

       As Justice ZAHRA recounts, various provisions of the emergency medical services
act (the EMSA), MCL 333.20901 et seq., use “transport” and “treatment” separately.28
This indicates that the terms have two separate meanings, and that “treatment” does not
include “transport.” As Justice ZAHRA explains, “If the word ‘treatment’ had been meant
to include ‘transportation,’ the two would not have been used as separate terms in
multiple places throughout the EMSA.”29




28
   Justice ZAHRA discusses MCL 333.20902(5), MCL 333.20904(4), and MCL
333.20969. I would also add MCL 333.20925, which states, in relevant part:

                This part does not prohibit an ambulance from providing emergency
         transport of a police dog that is injured in the line of duty to a veterinary
         clinic or similar facility, if the police dog is in need of emergency medical
         treatment and there are no individuals who require transport or emergency
         assistance at that time. Ambulance personnel may require that a police
         officer accompany the police dog during the emergency transport.
29
     Ante at 6.
                                                                                           8

       But the dictionary definition used by the Court of Appeals majority and, in my
view, even the definition cited by the dissent, appear to indicate that “treatment” does
include “transport.” The Court of Appeals majority cited Merriam-Webster’s Collegiate
Dictionary (11th ed), which defines “treatment,” in relevant part, as “the act or manner or
an instance of treating someone or something” and “the techniques or actions customarily
applied in a specified situation . . . .”30 Applying this definition, the Court of Appeals
majority determined that treatment was not “limited to actual medical
services . . . but . . . includ[ed] activities by first responders acting within the scope of
their duties and training as first responders.”31

        I would add that Merriam-Webster’s Collegiate Dictionary (11th ed), also defines
“treat,” in relevant part, as “to care for or deal with medically or surgically . . . .”
Therefore, “treatment” in the medical context is “the act . . . of “car[ing] for” someone
“or deal[ing] with [someone] medically or surgically . . . .” In this context, “deal” means
“to take action with respect to someone . . . .”32 Transporting someone to the hospital is
“tak[ing] action with respect to someone” medically.

       The Court of Appeals dissent disagreed, quoting the Oxford English Dictionary
(2d ed), which defines “treatment” as “ ‘[m]anagement in the application of remedies;
medical or surgical application or service.’ ”33 Based on this definition, the dissent
reasoned that “under the plain language of the statute if an individual’s acts or omissions
are undertaken in the management of the application of remedies or in medical or surgical
application, then they would constitute ‘treatment.’ ”34 Because the ambulance driver
“was not undertaking any action to manage plaintiff’s injuries” but “was merely
transporting him to the hospital while the paramedic in the patient-
compartment . . . provided treatment,” the ambulance driver was not engaging in
“treatment.”35



30
  Griffin v Swartz Ambulance Serv, unpublished per curiam opinion of the Court of
Appeals, issued November, 29, 2018 (Docket No. 340480), p 4.
31
     Id.
32
     Merriam-Webster’s Collegiate Dictionary (11th ed).
33
   Griffin, unpub op at 2 (M. J. KELLY, P.J., dissenting), quoting Oxford English
Dictionary (2d ed).
34
     Griffin, unpub op at 2 (M. J. KELLY, P.J., dissenting).
35
     Id.
                                                                                          9

       However, I think that even under the dissent’s definition, treatment could be found
to encompass transportation. As stated, the Oxford English Dictionary defines
“treatment” as “[m]anagement in the application of remedies; medical or surgical
application or service.” Though the ambulance driver was not applying remedies at the
moment the accident occurred, it appears she was “[m]anag[ing] . . . the application of
remedies[.]” Merriam-Webster’s Collegiate Dictionary (11th ed) defines “management,”
in relevant part, as “1: the act or art of managing: the conducting or supervising of
something (as a business) . . . .” Relatedly, “manage” is defined, in relevant part, as “to
handle or direct with a degree of skill: as . . . b: to treat with care . . . c: to exercise
executive, administrative, and supervisory direction of . . . .”36 By transporting plaintiff
to a hospital where he could get care, the ambulance driver appeared to be “managing,”
i.e., “handl[ing] or direct[ing],” or “exercis[ing] executive . . . direction of,” the
application of remedies.

       Thus, the dictionary definitions seem to indicate that “treatment” does include
“transportation.” But the statutory provisions surrounding MCL 333.20965(1) indicate
that “treatment” does not include “transportation.” Whether this potential conflict
renders “treatment” ambiguous is a difficult question, and I would have granted leave to
decide it.

       In determining whether “treatment” is ambiguous, I would also review the proper
threshold for ambiguity, namely by reconsidering whether our Court’s caselaw stating
that “a provision of the law is ambiguous only if it ‘irreconcilably conflict[s]’ with
another provision, or when it is equally susceptible to more than a single meaning,” is too
stringent.37 As then Judge Kavanagh explained:

                 Unfortunately, there is often no good or predictable way for judges
         to determine whether statutory text contains “enough” ambiguity to cross
         the line . . . . In my experience, judges will often go back and forth arguing
         over this point. One judge will say that the statute is clear, and that should
         be the end of it. The other judge will respond that the text is ambiguous,
         meaning that one or another canon of construction should be employed to
         decide the case. Neither judge can convince the other. That’s because there
         is no right answer.

                It turns out that there are at least two separate problems facing those
         disagreeing judges.


36
     Merriam-Webster’s Collegiate Dictionary (11th ed).
37
  Mayor of City of Lansing v Pub Serv Comm, 470 Mich 154, 166 (2004) (citations
omitted; alteration in original).
                                                                                           10

              First, judges must decide how much clarity is needed to call a statute
       clear. If the statute is 60-40 in one direction, is that enough to call it clear?
       How about 80-20? Who knows?

                Second, let’s imagine that we could agree on an 80-20 clarity
       threshold. In other words, suppose that judges may call a text “clear” only
       if it is 80-20 or more clear in one direction. Even if we say that 80-20 is the
       necessary level of clear, how do we then apply that 80-20 formula to
       particular statutory text? Again, who knows? Determining the level of
       ambiguity in a given piece of statutory language is often not possible in any
       rational way. One judge’s clarity is another judge’s ambiguity. It is
       difficult for judges (or anyone else) to perform that kind of task in a neutral,
       impartial, and predictable fashion.[38]


38
   Kavanaugh, Fixing Statutory Interpretation, 129 Harv L Rev 2118, 2136-2137 (2016)
(citation omitted). Other commentators have also written about the problems with
defining and identifying ambiguity. See, e.g., Farnsworth, Guzior & Malani, Ambiguity
About Ambiguity: An Empirical Inquiry Into Legal Interpretation, 2 J Legal Analysis
257, 258-259 (2010) (“First, our concern is . . . with what ambiguity is; for the word itself
is ambiguous. To say that a statute is ambiguous could be a claim that ordinary readers
of English would disagree about its meaning, which we will call an external judgment.
Or it could be a private conclusion that, regardless of what others might think, the reader
is unsure how best to read the text—which we will call an internal judgment. This
ambiguity about ambiguity is latent; courts generally talk about whether a statute is
ambiguous without making clear whether they are making internal or external
judgments.”); Slocum, The Importance of Being Ambiguous: Substantive Canons, Stare
Decisis, and the Central Role of Ambiguity Determinations in the Administrative State,
69 Md L Rev 791, 799-800 (2010) (“Despite the seemingly straightforward nature of the
ambiguity definition, courts have struggled to adapt it to legal usage. Consider the
hodgepodge of differing, and generally unhelpful, standards courts have used for
describing statutory ambiguity. Often these definitions are circular, declaring that a
statute is ambiguous merely if it is unclear. Other definitions focus on the interpreter
rather than the text.”) (citations omitted); Solan, Pernicious Ambiguity in Contracts and
Statutes, 79 Chi-Kent L Rev 859, 859-860 (2004) (“The problem, perhaps ironically, is
that the concept of ambiguity is itself perniciously ambiguous. People do not always use
the term in the same way, and the differences often appear to go unnoticed. While all
agree that ambiguity occurs when language is reasonably susceptible to different
interpretations, people seem to differ with respect to whether those interpretations have to
be available to a single person, or whether ambiguity occurs when different speakers of
the language do not understand a particular passage the same way. In addition, line
drawing problems lead to disagreement about what interpretations are reasonable.”).
                                                                                          11

       Moreover, I would also consider whether certain interpretive tools may be used
only after a finding of ambiguity, if at all.39 Specifically, though this Court has permitted
consideration of legislative history after a finding of ambiguity, 40 I would question
whether the Court should turn to legislative history even after such a finding because of




39
   This Court has said that judicial construction is only appropriate with a finding of
ambiguity. In re MCI Telecom Complaint, 460 Mich 396, 411 (1999) (“If the statute is
unambiguous on its face, the Legislature will be presumed to have intended the meaning
expressed, and judicial construction is neither required nor permissible. Should a statute
be ambiguous on its face, however, so that reasonable minds could differ with respect to
its meaning, judicial construction is appropriate to determine the meaning.”) (citation
omitted). For example, this Court has allowed the use of preferential rules of
interpretation only after a finding of ambiguity. Koontz v Ameritech Servs, Inc, 466 Mich
304, 319 (2002) (“We do not apply preferential rules of statutory interpretation, however,
without first discovering an ambiguity and attempting to discern the legislative intent
underlying the ambiguous words.”). It is worth noting that the Court has recently
declined to employ certain preferential rules, see Ronnisch Constr Group, Inc v Lofts on
the Nine, LLC, 499 Mich 544, 553 n 18 (2016), a trend with which I agree, see Schaub v
Seyler, 504 Mich 987, 991 (2019). Moreover, some prominent commentators suggest
that ambiguity can always be resolved after applying the normal tools of interpretation.
Scalia & Garner, Reading Law: The Interpretation of Legal Texts (St. Paul:
Thomson/West, 2012), p 233 (“So in our view a contractual provision that all ambiguities
will be resolved in favor of one of the parties is ineffective—or, perhaps, effective only
when, after applying all the normal tools of interpretation, an ambiguity cannot be
resolved (which is never).”).
40
   Luttrell v Dep’t of Corrections, 421 Mich 93, 103 (1984) (“Where ambiguity exists in a
statute, a court may refer to the history of the legislation in order to determine the
underlying intent of the Legislature.”).
                                                                                                               12


the many problems with reliance on legislative history.41 Because I would grant leave to
consider these issues, I dissent from the Court’s denial order.




41
   See, e.g., Reading Law, p 375 (“[T]he use of legislative history poses a major
theoretical problem: It assumes that what we are looking for is the intent of the legislature
rather than the meaning of the statutory text.”); id. at 376 (“A reliance on legislative
history also assumes that the legislature even had a view on the matter at issue. This is
pure fantasy. In the ordinary case, most legislators could not possibly have focused on
the narrow point before the court.”); id. (“Further, the use of legislative history to find
‘purpose’ in a statute is a legal fiction that provides great potential for manipulation and
distortion.”); id. at 377 (“Legislative history creates mischief both coming and going—
not only when it is made but also when it is used. With major legislation, the legislative
history has something for everyone . . . . Moreover, because there are no rules about
which categories of statements are entitled to how much weight, the history can be either
hewed to as determinative or disregarded as inconsequential . . . .”); id. at 386 (“The use
of legislative history also spawns a separation-of-powers problem: It entrusts the
legislature (or more precisely, some legislators) with the interpretation of provisions that
it has enacted—a function that is the preeminent and exclusive responsibility of the
courts.”); id. at 388 (“[U]se of legislative history is not just wrong; it violates
constitutional requirements of nondelegability, bicameralism, presidential participation,
and the supremacy of judicial interpretation in deciding the cases presented.”).



                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         September 11, 2020
       s0909
                                                                             Clerk